—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, an administrative assistant, was discharged from his employment following allegations that he failed to inform his employer that he was unable to complete an assignment. Notably, claimant had previously been warned on several occasions about such misconduct. We reject claimant’s contention that the Unemployment Insurance Appeal Board’s decision is not supported by substantial evidence. “It is well settled that employee behavior that is detrimental to an employer’s interest and persists despite * * * warnings can be construed as disqualifying misconduct” (Matter of Seely [Reconstruction Home — Commissioner of Labor], 263 AD2d 650, 650-651 [cita*712tion omitted]). Furthermore, failure to obey an employer’s reasonable rules can also constitute disqualifying misconduct (see, Matter of Soto [Commissioner of Labor], 262 AD2d 693). To the extent that claimant contends that he was instructed to handle his workload as he did and, hence, did not violate the employer’s policy, such an assertion raised an issue of credibility for resolution by the Board (see, Matter of Prairie [Commissioner of Labor], 265 AD2d 794). Claimant’s remaining arguments have been examined and found to be unpersuasive.
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.